internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-112644-99 date date company subsidiaries state properties a b c d property types plr-112644-99 entity business m business n business p a b c d e f g h i dear this letter responds to your letter dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling that company’s income from the properties and from entity is not passive_investment_income under sec_1362 of the internal_revenue_code company represents the following facts company was incorporated under the laws of state in a and elected under sec_1362 to be an s_corporation effective b it has accumulated_earnings_and_profits company owns develops leases and manages commercial real_estate property types it conducts its real_estate activities directly or through its subsidiaries which are qualified subchapter_s subsidiaries under sec_1361 in addition to its primary business of developing leasing and managing real plr-112644-99 estate company was engaged in business m and is currently engaged through a limited_liability_company in business n company sold business m earlier this year and intends to sell or otherwise dispose_of its interest in business n as soon as commercially feasible company derives the rest of its income from marketable_securities and other investments through company’s c full-time employees as well as through property managers and other contractors company provides various services in its real_estate leasing and management business these services include regular property inspection common area maintenance janitorial services maintenance and repair of building structural_components eg roofs exterior walls and foundations systems eg heating ventilation and air conditioning and surrounding areas eg parking lots and sidewalks testing and maintenance of fire alarms and sprinklers security services and alarm monitoring landscaping and grounds maintenance trash and snow removal pest control construction and maintenance of outdoor signage space planning services construction of tenant improvements and the handling of tenant concerns and complaints not all of the listed services are provided to all of the properties in addition to the services provided to tenants company handles the usual leasing and administrative functions involved in managing real_estate company received or accrued approximately d in rents and paid_or_incurred approximately e in relevant expenses on the properties for f the comparable figures for g with the data for the final months of the year projected are h and i company has invested in entity a publicly traded limited_partnership ptp company represents that entity meets the qualifying_income exception of sec_7704 and is taxed as a partnership for federal tax purposes company also represents that entity is not an electing_large_partnership as defined by sec_775 and thus the normal flowthrough provisions of subchapter_k apply to its partners except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities plr-112644-99 sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents does not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type sec_702 provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership’s items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership except as provided in sec_7704 sec_7704 provides that a ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that the term ptp means any partnership if interests in that partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof plr-112644-99 sec_7704 provides that sec_7704 shall not apply to a ptp for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement for any_tax year if at least percent of the partnership's gross_income for that year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 or b revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint venture’s gross_receipts and not its share of the venture’s loss in accordance with sec_702 the character of these gross_receipts were not converted into passive_investment_income upon their allocation to the s_corporation company’s distributive_share of gross_receipts from entity if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of company as an s_corporation could depend upon the character of its distributive_share of gross_receipts from entity thus pursuant to sec_1_702-1 company must take into account separately its distributive_share of the gross_receipts from entity and because items of income maintain their character upon distribution to the partners under sec_702 the character of these partnership receipts for company will be the same as the character of the partnership receipts for entity after applying the applicable law and regulations to the facts as presented in this ruling_request we conclude that the rental income company receives from the properties as well as its distributive_share of entity’s gross_receipts attributable to business p is not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an plr-112644-99 exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending the original of this letter to you and a copy to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o’shea chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
